Case 1:19-cv-01160-PKC Document 42 Filed 11/27/19 Page 1 of 1

 
  
    

DEVON M. RADLIN

a perk pe Z Y 100 Booadoap, dh Hor

bed New York, New York 70088
OFFICE: (212) 408-6200
ot

FAX: (212) 937-2345
DEVON@LAWDMR.COM

November 27, 2019
ECF ,
Honorable Judge P. Kevin Caétle.
United States Judge
Southern District of New York
500 Pearl Street
New York, New York

Re: Isreal Velez v. City of New York, et al
19-CV-1160 (PKC)

Dear Judge Castle:

This office represents the Plaintiff in the above matter.

This letter is to advise the Court of the following:

Parties have been engaged in settlement discussions,

On November 27, 2019, curing a telephone conversation with my client, Plaintiff advised
that he no longer wishes for me to represent him in this matter and that he wants to retain new
counsel. I have advised Plaintiff to provide same in writing.

Due to the closure of discovery being December 20, 2019, this letter is to request how the
Court wishes for the parties wish to proceed due to the Plaintiffs’ apparent desire to retain new
counsel in this action.

Thank you in advance.

 

 
